Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.

Election/Restrictions
Newly submitted claim 13 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: new claim 13 is properly restrictable from amended claims 1 & 9 under combination/subcombination.  Amended claims 1 & 9 require the neck and funnel having various proximal and distal ends as well as the funnel being angled by at least 30°, which is not required in new claim 13.  New claim 13 requires the funnel having an opening diameter being double of the upper diameter of the neck, which is not required in claims 1 & 9.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 13 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant's arguments filed 5/2/2022 regarding the previous objection to claims 1 & 9 have been fully considered but they are not persuasive.
Applicant argues amendment to the claims obviate the issues.
Examiner respectfully disagrees.  While claims 1 & 9 have been amended to obviate the issue pertaining to “the neck of the funnel portion”, claims 1 & 9 still recite “the funnel of the funnel portion” on lines 13 & 10 respectively.  

Applicant’s arguments, see Remarks, filed 5/2/2022, with respect to the previous objection to claims 2-8, 10-12 have been fully considered and are persuasive.  Applicant has either amended or canceled the claims to obviate the issues.  The previous objections to claims 2-8, 10-12 have been withdrawn. 

Applicant's arguments filed 5/2/2022 regarding the previous 112(b) rejection of claim 1 pertaining to neck being positioned above the funnel portion, and claim 9 pertaining to context for “greater” have been fully considered but they are not persuasive.
Applicant argues amendment to the claims obviate the issues.
Examiner respectfully disagrees.  Claims 1 & 9 have been amended to obviate these issues.  

Applicant’s arguments, see Remarks, filed 5/2/2022, with respect to the previous 112(b) rejections of claims 1-12 (with the exception of those noted directly above) have been fully considered and are persuasive.  Applicant has either amended or canceled the claims to obviate the issues.  The previous 112(b) rejections of claims 1-12 (with the exception of those noted directly above) have been withdrawn. 

Applicant's arguments filed 5/2/2022 regarding the previous 102 rejection of claims 1-12 have been fully considered but they are not persuasive.
Applicant argues amendment to the claims regarding the angle and height of the inner wall of the funnel overcome Audibert.
Examiner respectfully disagrees. Examiner notes that claim 1 was previously rejected under a 103 basis.  Regarding the angles, Examiner does not consider the claim language provides context to the angle.  Regarding the diameter in claim 1, Examiner considers that simply inverting Audibert’s caddy would read on said limitation, or alternatively, this to be an obvious change in size/proportion (see MPEP 2144.04, “Change in Size/Proportion”).  Examiner refers below for the two different interpretations.  Examiner notes that claim 9 is still rejected under a 102 basis because it does not clarify that “greater” is referring to the diameter. 

Drawings
The drawings were received on 5/2/2022.  These drawings are unacceptable.  Applicant’s newly submitted drawings introduce new matter, particularly in Figure 3.  

Specification
The substitute specification filed 5/2/2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: Applicant’s amendment to the specification introduces new matter.

Claim Objections
Claims 1 & 9 objected to because of the following informalities:  “the funnel of the funnel portion” on line 13 of claim 1 and line 10 of claim 9 should be “the funnel’ to avoid confusion with any particular funnel portion being referenced.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 9, 11-12 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 & 9 have been amended to recite “the funnel angled by at least 30° to facilitate water flow into the funnel”.  Examiner did not identify support for this limitation in the originally-filed disclosure.  Examiner cannot rely on the drawings for support unless the drawings were disclosed as being to scale (see MPEP 2125, PROPORTIONS OF FEATURES IN A DRAWING ARE NOT EVIDENCE OF ACTUAL PROPORTIONS WHEN DRAWINGS ARE NOT TO SCALE).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 9, 11-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the neck positioned above the funnel portion” in line 4.  Claim 1 however, recites each of the funnel portions includes a funnel and a neck (e.g. the neck is a part/portion of the funnel portion, and would not be located above the funnel portion.  If Applicant intended to refer to the funnel, this must be rephrased).  
Claims 1 & 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: claims 1 & 9 recites “the funnel angled by at least 30° to facilitate water flow into the funnel” on lines 12 & 9 respectively.  The claims do not provide context to angle (the angle is being made with regards to what?).
Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: claim 9 recites “the second distal end of the funnel being greater than the first distal end of the neck” on lines 12-13.  The claims do not provide context to “greater” (greater in what way?  distance? diameter? some other property?).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Audibert et al. (US 10694922, “Audibert”).
Examiner considers claims 9, 11-12 to be read upon by the same rejection basis as claims 1, 3-4 respectively with regards to Audibert (the exceptions would be the modification by Narvekkar is not applied, as the panels are not recited, and the change in size/proportion is not applied):

For Claim 9:
A device for cleaning at least one reusable straw in a dishwasher, the device comprising: 
at least one funnel portion, the at least one funnel portion having a funnel and a neck (refer to claim 1 rejection.  refer to both interpretations); 
the neck having a first distal end and a first proximal end, the first proximal end connected to the funnel, the first distal end having a larger diameter as compared to the first proximal end so as to accommodate various sizes of reusable straws (refer to claim 1 rejection.  refer to both interpretations); 
the funnel angled by at least 30° to facilitate water flow into the funnel (refer to 112(a) & 112(b) rejections above).  The claim language does not provide context to the angle; and
the funnel of the funnel portion having a second distal end and a second proximal end, the first proximal end of the neck connected to the second proximal end of the funnel, the second distal end of the funnel being greater than the first distal end of the neck so configured to direct water into the neck and subsequently into the interior of the at least one reusable straw (refer to claim 1 rejection.  refer to both interpretations).    

For Claim 11:
The device of claim 9, wherein the device includes at least one securing member, the at least one securing member extending away from the at least one funnel portion, the at least one securing member having an aperture configured to fit around a prong in a dishwasher (refer to claim 3 rejection). 

For Claim 12:
The device of claim 9, wherein the device includes at least one securing portion, the at least one securing portion having two portions extending horizontally away from the at least one funnel portion, the two portions spaced apart so as to accept a vertical prong of a dishwasher (refer to claim 4 rejection).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Audibert et al. (US 10694922, “Audibert”) in view of Narvekar et al. (US 10207832, “Narvekar”).
Audibert teaches a drinking straw cleaning caddy comprising the following of claim 1 except where underlined:

For Claim 1:
A device for cleaning at least one reusable straw in a dishwasher, the device comprising: 
a plurality of interconnected funnel portions, each of the funnel portions includes a funnel and a neck, the neck positioned above the funnel portion so as to allow a reusable straw to secure within the neck, the plurality of interconnected funnel portions connected by a plurality of spaced apart panels connecting the funnel portions to each other (see Figures 1-2, 4c, 4h, base plates 140 & 440, tapered entrance 445, aperture 450a).  Examiner considers two interpretations.  The first interpretation is based on Audibert’s caddy normally positioned as shown in Figure 4h, with the bottom half of apertures 450 (e.g. below the constriction, and the half lacking tapered entrance 445) reads on the funnel, and the top half (e.g. above the constriction, and the half having tapered entrance 445) reads on the neck.  The second interpretation is that Audibert’s caddy could be inverted (e.g. invert Figure 4h) such that the half having tapered entrance 445 would read on the funnel when inverted, and the half not having tapered entrance 445 would read on the neck; 
the neck having a first distal end and a first proximal end, the first proximal end connected to the funnel, the first distal end having a larger diameter as compared to the first proximal end so as to accommodate various sizes of reusable straws (see Figure 4h, tapered entrance 445, upper diameter 447, lower diameter 449).  In either the first or second interpretations above, the end adjacent the constriction can be interpreted as the first proximal end of the neck.  In the first interpretation of the neck being the top half above the constriction, the first distal end would be where lower diameter 449 occurs.  In the second interpretation of the neck being the bottom half (inverted), the first distal end would be where the bottom end terminates; 
the funnel angled by at least 30° to facilitate water flow into the funnel (refer to 112(a) & 112(b) rejections above).  The claim language does not provide context to the angle; and
the funnel of the funnel portion having a second distal end and a second proximal end, the first proximal end of the neck connected to the second proximal end of the funnel, the second distal end of the funnel being greater in diameter than the first distal end of the neck so configured to direct water into the neck and subsequently into the interior of the at least one reusable straw (see Figure 4h, tapered entrance 445, upper diameter 447, lower diameter 449).  In either the first or second interpretations above, the end adjacent the constriction can be interpreted as the second proximal end of the funnel. Regarding the first interpretation (normal Figure 4h), Examiner considers having the diameter of where the bottom half being larger than the lower diameter 449 (first distal end of the neck in the first interpretation) as an obvious change in size/proportion (see MPEP 2144.04, “Change in Size/Proportion”) and would read on the second distal end of the funnel.  Regarding the second interpretation (inverted Figure 4h), Examiner considers upper diameter 447, which is inverted to being on the bottom, would read on the second distal end of the funnel and be larger than where the bottom end terminates (first distal end of the neck in the second interpretation).     

Audibert does not appear to teach the panels of claim 1.
Narvekar however, teaches applying ribs to a supporting plate for stiffening purposes (see Figures 1-4, supporting plate 10, receptacles 11, side-walls 12 & 14, ribs 26-28.  Column 9, lines 20-37).  Modifying Audibert’s apertures 450 to be tubular/protrude from base plate 440 and applying ribs therebetween for stiffening would yield a predictable variation thereof in view of Narvekar (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
Examiner considers Narvekar analogous as it would pertain to similarly-related carrier/holders (see MPEP 2141.01(a), ANALOGY IN THE MECHANICAL ARTS).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Audibert and more particularly for Audibert’s apertures 450 to be tubular/protrude from base plate 440 and applying ribs therebetween for stiffening because said modification would yield a predictable variation thereof in view of Narvekar.

Modified Audibert teaches claim 1.
Modified Audibert also teaches the following:

For Claim 3:
The device of claim 1, wherein the device includes at least one securing member, the at least one securing member extending away from the plurality of interconnected funnel portions, the at least one securing member having an aperture configured to fit around a prong in a dishwasher (see Audibert’s Figure 1, handles 185 & 195). 

For Claim 4:
The device of claim 1, wherein the device includes at least one securing portion, the at least one securing portion having two portions extending horizontally away from the plurality of interconnected funnel portions, the two portions spaced apart so as to accept a vertical prong of a dishwasher (see Audibert’s Figure 1, handles 185 & 195).  The caddy can be turned on its side, and the handles 185 & 195 would extend horizontally and be capable of receiving a vertical prong through the openings thereof.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718